MOORE, Justice,
with whom RABINOWITZ, Justice, joins, dissenting.
On July 19, 1987, the superior court granted partial summary judgment to the plaintiff Helen Green on the issue of the negligence of the defendant Annie Plutt. Plutt filed a petition for review in this court asking us to reverse the superior court’s order. We granted the petition and reversed and vacated the order. We then remanded the case to the superior court so “that the matter [can] proceed to a jury trial on the issues of liability and damages.”
Three years later, now that the jury has heard the evidence and unanimously decided that Plutt was not negligent, the court decides that it should not have let the issue of negligence go to the jury in the first place. The crucial premise for the court’s conclusion is that the driver of the vehicle in front of Plutt, Cogan, was able to stop. Supra at 1349. Yet, Plutt admitted this fact for purposes of her petition for review three years ago. Under the court’s rationale, the superior court’s grant of partial summary judgment on the negligence issue should have been affirmed. Therefore, the court’s holding today that Green was entitled to a directed verdict or judgment notwithstanding the verdict on the negligence issue is inconsistent with the court’s earlier holding that the negligence issue should have gone to the jury. Since there was no new evidence presented at trial that would support the court’s ruling that Plutt was negligent as a matter of law, I dissent.
The evidence presented at trial shows that the court’s earlier ruling was correct. The court reverses the jury’s determination that Annie Plutt was not negligent based on a strained reading of the trial transcript coupled with an erroneous application of the standard of review. I believe that this is a clear invasion of the function of the jury to determine the facts and render a just verdict.
The denial of a motion for a directed verdict or judgment notwithstanding the verdict should be affirmed when, “viewing the evidence in the light most favorable to the non-moving party, reasonable jurors could differ in their assessment of the particular issue.” Kavorkian v. Tommy’s Elbow Room, 694 P.2d 160, 163, modified on reh’g, 711 P.2d 521 (Alaska 1985). The non-moving party is entitled to the benefit of all factual inferences which are fairly supported by the evidence. Breitkreutz v. Baker, 514 P.2d 17, 20 (Alaska 1973). “The test is objective; and, if there is room for diversity of opinion among reasonable people, the question is one for the jury.” City of Whittier v. Whittier Fuel & Marine Corp., 577 P.2d 216, 220 (Alaska 1978). The court does not re-weigh the evidence or judge the credibility of witnesses. Id.
Although the court purports to apply this standard of review, it completely ignores certain testimony supporting the finding that Plutt was not negligent. For example, Plutt testified that she was driving only ten to fifteen miles per hour, about the same speed as Cogan’s Blazer. I believe that a reasonable jury might infer from this testimony that Plutt was not traveling at an excessive rate of speed. Moreover, the police officer who investigated the accident testified that the roads were covered with *1351snow and that several accidents had occurred that morning. From this testimony, the jury might infer that road conditions were such that an accident might occur even if Plutt exercised reasonable care under the circumstances.
In addition to ignoring this important testimony, I believe that the court’s analysis of our prior decisions draws many factual inferences in favor of Green, the moving party, rather than Plutt, the non-moving party. For example, the court concludes that this case is distinguishable from Blackford v. Taggart, 672 P.2d 888 (Alaska 1983) because “the vehicle ahead of Plutt had operating brake lights which were plainly visible to Plutt and its driver had been able to stop safely when he saw Green’s vehicle.” Supra at 1348-49. Each of these assertions views the evidence in the light most favorable to Green.
It is undisputed that Cogan’s vehicle had operating brake lights; Plutt testified that Cogan’s brake lights flashed and that she braked when she saw them. The court infers from this fact that Cogan’s brake lights must have been illuminated for an extended period and that Plutt was inattentive in not seeing them sooner. However, the only evidence in the record indicates that Plutt applied her brakes as soon as the driver ahead of her did so.1 This testimony leaves open several possibilities in which Plutt’s conduct may not have been negligent. For example, it is possible that Co-gan slowed his Blazer by downshifting and applied his brakes just before he stopped completely. Another possibility is that Co-gan was inattentive and did not apply his brakes until the last minute. Thus, the mere fact that Cogan’s brake lights flashed does not mean that they flashed early enough to warn Plutt that the Blazer was coming to a stop. Viewing the evidence in the light most favorable to Plutt, I believe that a jury might reasonably infer that Plutt was faced with a sudden and unexpected occurrence, and although she exercised reasonable care, she was unable to avoid the collision.
Similarly, the fact that Cogan’s Blazer was able to stop without striking Green’s car does not mean that Plutt must have been negligent. Green testified that she stepped on her brakes repeatedly to activate her brake lights when she saw Co-gan’s Blazer approaching in her rear view mirror, because she was afraid that he would run into her. Cogan had the benefit of an unobstructed view of the road and an early warning which gave him some opportunity to stop safely. In contrast, Plutt could not see Green’s car, because Cogan’s vehicle blocked her view. As soon as she saw Cogan’s brake lights flash, she applied her own brakes, but was unable to stop. Because Plutt could not see the stopped vehicles and did not have the benefit of the early warning supplied by Green’s flashing brake lights, I cannot conclude as a matter of law that Plutt was negligent because Cogan was able to stop.
The court’s reliance on our decision in Grimes v. Haslett, 641 P.2d 813 (Alaska 1982) also is misplaced, In Grimes, we vacated a jury verdict in favor of a defendant who rear-ended the car in front of her because the defendant (1) admitted in an affidavit that she had been following too closely, and (2) failed to present evidence that the accident resulted from an unexpected occurrence. 641 P.2d at 819. In this case, the court rewrites the Grimes rationale, concluding that the salient fact was that the car ahead of the defendant was able to stop safely. Supra at 1349.
This case is distinguishable from Grimes because Plutt testified that she did not think that she was following too closely. Moreover, there was evidence from which the jury might infer that Cogan’s stop was an unexpected occurrence. Finally, as I have explained, the fact that Cogan was able to stop the Blazer safely does not compel the conclusion that Plutt was negligent.
Since reasonable jurors could differ on the question whether Plutt was negligent, I would affirm the jury verdict in her favor.

. Cogan was not deposed, nor did he testify at trial.